JONES, JUDGE:
On December 8, 1973, the-Division of Music of Bluefield State College borrowed a public address system from the claimant, Raines Piano & Organ Center, Inc., for a public performance of the Blue-field State College Jazz Ensemble. When the claimant requested return of the equipment, it was informed that it had been stolen sometime later in the same month during the Christmas recess. The claimant has asked that it be reimbursed for its damages in the amount of $399.50, being the wholesale price of the equipment at the time of the loss.
In its answer the respondent admitted all of the allegations of the claimant’s petition except as to the amount of damages. At the hearing of this case and after adequate proof of value, the respondent further admitted that the amount claimed was fair and reasonable and recommended that the same be paid.
The Court believes that the respondent did not take proper precautions to care for and protect the claimant’s property, so generously made available without charge, and therefore an award hereby is made to the claimant, Raines Piano & Organ Center, Inc., in the amount of $399.50.
Award of $399.50.